Title: American Commissioners to Stael de Holstein, 28 September 1784
From: American Commissioners
To: Staël de Holstein, Eric Magnus, Baron de



Sir
Passy near Paris Septr 28. 1784

The United States of America in Congress assembled judging that it might be necessary, for the purpose of promoting and perfecting the commercial intercourse so happily begun between his Sweedish Majesty and them, that supplementary Treaties be formed in addition to the Treaty of Amity and Commerce already entered into between the two Nations, on the third day of June last, constituted the Subscribers their Ministers plenipotentiary, giving them or a majority of them full power, for the said States and in their name to confer, treat and negotiate with the Ambassador, Minister or Commissioner of His said Sweedish Majesty vested  with full and sufficient powers, of and concerning such supplementary Treaty or Treaties, to make and receive propositions for such Treaty or Treaties and to conclude and sign the same, transmitting it or them to the said United States in Congress assembled for their final ratification.
We have now the honour to inform your Excellency that we have received the full power for the purposes above mentioned, and are here ready to enter on the negotiation whenever a full and sufficient power from His Sweedish Majesty shall appear, and to request your Excellency to lay this information before His Majesty, that such order may be taken as to His wisdom shall seem convenient.
With great respect we have the honour to be Your Excellency’s Most obedient and Most humble Servants,

John Adams
B. Franklin
Th: Jefferson

